 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicatedirectly withthe Board'sRegionalOffice, 24 SchoolStreet,Boston,Massachusetts,TelephoneNo. 523-8100, if theyhave any questionconcerning this notice or compliance with its provisions.Yellow CabCompanyandRichardWilliam FieldsChauffeurs Union Local 265, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of AmericaandRichardWilliam Fields.Cases Nos. 20-CA-2791 and 20-CB-1105.August 28, 196.DECISION AND ORDEROn May 26,1964, Trial Examiner David Karasick issued his Decisionin the above-entitled proceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent Union filed exceptions to the TrialExaminer's Decision and a supporting brief, the General Counsel filedcross-exceptions and a supporting brief, and the Respondent Unionthereafter filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondents, YellowCab Company, its officers, agents, successors, and assigns, and Chauf-feursUnion Local 265, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, its officers,agents, representatives, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order.'i The address of Regional Office 20 as stated in Appendixes A and B of the Trial Exam-iner'sDecision is amended to read:"13050 Federal Building, 450 Golden Gate Avenue,Box 36047,San Francisco,California,Telephone No. 556-3197."148 NLRB No. 65. YELLOW CAB COMPANY621TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerDavid Karasick in San Francisco, California, on October 23, 1963, upon a con-solidated complaint' of the General Counsel and the answers of Chauffeurs UnionLocal 265, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called Respondent Union, and Yellow Cab Company,herein called Respondent Yellow Cab, herein together called Respondents.The issueslitigatedwere whether Respondent Yellow Cab violated Section 8(a)(3) and (1)of the Act, and Respondent Union violated Section 8(b) (2) and (1) (A) of the Act.Following the presentation of evidence by the parties, counsel for Respondent YellowCab moved to dismiss the complaint.Ruling on the motion was reserved. For thereasons set forth hereafter, the motion is denied.Following the close of hearing,briefs, which have been fully considered, were filed on behalf of the General Coun-sel and Respondent Union.Upon consideration of the entire record in the case, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF RESPONDENT YELLOW CABRespondent Yellow Cab, a Nevada corporation, maintains its principal office inSan Francisco, California, and owns and operates taxicabs in and around the citiesof San Francisco, Oakland, and Daly City, California, known as the San Franciscodivision.During the calendar year 1962, Respondent Yellow Cab purchased and re-ceived materials valued in excess of $50,000 directly from places located outsidethe State of California and during the same period of time made sales and renderedservices valued in excess of $500,000.The Respondent Yellow Cab is now, and at alltimes material herein has been, an employer engaged in commerce, and operationsaffecting commerce, within the meaning of Section 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Respondent Union is a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsRichard William Fields was first employed by Respondent Yellow Cab as a taxicabdriver on June 8, 1961.At that time, he held a withdrawal card in Retail DeliveryDrivers, Driver Salesmen and Helpers Union, Local 278, which was affiliated withthe same International labor organization as Respondent Union.Following hisemployment by Respondent Yellow Cab, Fields transferred his membership fromLocal 278 to the Respondent Union. Thereafter, he paid dues to the RespondentUnion in accordance with the provisions of the union-security clause 2 in thecollective-bargaining agreement to which the Respondents were parties.On Octo-ber 22, 1962, Fields quit his job.3He notified Respondent Yellow Cab of the factthat he had quit his employment but he did not notify the Respondent Union. Fieldsdid not apply for a withdrawal card, as the bylaws of the Respondent Union wouldpermit him to do, because at the time he did not believe he would ever go back totaxicab driving.He entered the roofing business but discovered that it was highlyseasonal.After acquiring a number of debts, he decided to return to RespondentYellow Cab as a taxicab driver.On June 14, 1963, Fields applied for reemployment and was rehired by RespondentYellow Cab.On June 19, 1963, the Respondent Union, having been advised byRespondent Yellow Cab of Fields' employment on June 14, sent Fields a letter statingthat he "must make application for membership within (7) days"; that the "initiationIThe consolidated complaint, issued September 3, 1963, is based upon a charge filed inCase No. 20-CB-1105 on July 1, 1963, and a charge filed in Case No. 20-CA-2791 onJuly 30, 1963.Copies of the consolidated complaint and the charges in each case wereduly served upon each of the Respondents in this proceeding2The contract, for all purposes relevant here, required employees to become union mem-bers In good standing not later than 31 days following the beginning of employment.B .At the time he quit, Fields' dues in the Respondent Union were paid up through themonthof September 1962. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDfee for membership" in the Respondent Union was $85; that he would have 31 daysin which to pay $65 of this amount and the balance of $20 would be due and payablebefore the expiration of 14 additional days, and that if he failed to comply, he wouldbe removed from his job.On June 25, Fields went to the office of Respondent Union.He presented to thesecretary ofWilliam Allen, secretary-treasurer of Respondent Union, the letter hehad received together with his union membership card, stating "maybe this will helpyou check the back records."Allen's secretary took the documents and when shereturned a few minutes later told Fields that he would have to pay an- initiation feeof $85.When Fields stated that he was not going to pay such a fee because he hadnot been working long enough, she referred him to Allen.Fields then spoke toAllen who told him that he would have-to pay $85 in order to continue working.Fields asked if he was not entitled to 30 days and Allen replied he was not becausehe was under suspension.The two men then became embroiled in an argument,Fields taking the position that he was not going to pay the $85 because he wasentitled to 30 days before doing so.To this, Allen stated, "You are going to have tocome up with the $85 now or you won't continue working." Fields told Allenthat he would go to work in spite of what Allen had said and Allen replied hewould not and Fields then left.The foregoing recounting is based upon the testi-mony of Fields.Allen denied that either he or his secretary 4 mentioned any period of time forpayment of the $85 fee.Allen's version of this incident was that he told Fieldsthat since he had been delinquent in his dues for a period of over 4 months, he hadbeen suspended and it would be necessary for him to pay an $85 reinstatementfee.According to Allen, Fields was held out of service "not by virtue of the factthat he did not pay the $85, but by virtue of the fact he refused to pay it then or atany time in the future," and because he was adamant in his refusal, "he was heldout of service immediately."I credit Fields', rather than Allen's, version of this incident B both because it seemstome more likely that the time of payment was mentioned and because in this,as in other respects, the testimony of Fields inspired confidence as to its reliabilitywhile Allen's testimony was at times marked by confusion and contradiction.6Fields asked that his membership card and the letter be returned but Allen re-fused, saying that since Fields was no longer a member of the Respondent Union,*Allen's secretary was not calledas a witness.5Whichever version is credited, however, the basicissue in thiscase remains the same,namely, whether -Fields was entitled to a 30-day grace period as required in Section8(a)(3) of the ActActually, the contract here provided for a grace period of 31 days.If Fields was entitled to such a grace period, then his removal from employment for failureto make the payment demanded by Allen before the 31-day period had expired would beunlawfulAnd this would be true even if, accepting Allen's version, he caused Respond-ent Yellow Cab to remove Fields from employment because Fields had stated that hewould not pay the reinstatement fee even after a period of 31 days had elapsed. In thatperiod of time, firmly announced resolution may have faded into enervated capitulation.IfFields was entitled to the grace period provided for in the Act and established in thecontract, he was entitled to the entire period and he could not lawfully have been removedfrom his job for failure to pay the fee demanded before that period had expired.eThe bylaws of the Respondent Union in effect on June 25, 1963, provide in article V,section 3E, that any member suspended for nonpayment of dues who failed to remainworking at the craft for 1 month following his suspension might be reinstated upon pay-ment of the initiation fee of $85 plus 1 month's dues.Article XVII,, section E, providesthat dues delinquency of 3 months results in automaticsuspensionrequiring payment ofa reinstatement fee (elsewhere) established as $85Section F of article XVII providesthat a member suspended for dues delinquency shall not be permitted to work until a$5 fine and all other fines, assessments, and back dues have been paid, and further pro-vides that a member delinquent in dues for more than 4 months shall return as a newmember and pay the regular initiation fee.Allen first testified that Fields was more than4 months in arrears in his dues and therefore returned as a new member pursuant to theprovisions of article XVII, section FLater he testified that lie had relied upon not onlysection F but also section E of article XVII. Finally, when questioned further he testi-fied that he had ordered that Fields be held out of service on the basis of article V, sec-tion 3EDespite Allen's testimony that he acted pursuant to, the provisions of article V,section 3E, and article XVII, section F, the evidenceis undisputedthat neither 1 month'sdues nor a$5 fine were demanded in addition to the $85 fee. YELLOW CAB COMPANY623these documents no longer belonged to him.After Fields had left, Allen instructedhis secretary to inform Respondent Yellow Cab that Fields was to be held out ofservice until he had obtained a' clearance from Respondent Union.After leaving Allen, Fields went to the personnel office of Respondent YellowCab and there spoke to John Henry Brooke, personnel manager.Fields gave thefollowing recounting of his conversation with Brooke.Fields told Brooke that hehad spoken to Allen about rejoining the Union,thatAllen had said that Fieldswould have to pay an initiation fee of $85 immediately and that Fields had takenthe position that he was entitled to 30 days within which to make such payment.Brooke told Fields to go to work and Brooke would straighten the matter out withAllen.Instead of going to work,Fields waited while Brooke called RespondentUnion.He did this, Fields testified,because he wanted Brooke to be definite aboutthe position which Fields was put in, that Fields did not want Brooke to get intoany trouble by telling him to go to work,and Fields himself did not want to get inany more trouble.Brooke called Allen and after speaking to him told Fieldsthat there was nothing he could do for him, that he would have to come up withthe $85 before he could go to work.Fields told Brooke that he did not have themoney.Brooke said that he should go out and borrow it and when Fields askedfrom whom, Brooke replied that he did not know, that Fields would have to figurethat out for himself.Fields did not work that day or thereafter for RespondentYellow Cab.Brooke denied that he was told either by Fields or Allen what Allen had demandedof Fields, the amount of money involved,or the time within which Allen demandedthat it be paid.According to Brooke,Fields told him only that he had spokento Allen and that he had to reinstate himself in the Respondent Union; and Allenhad told him only that Fields was to be held out of service because he was a sus-pended member. I do not credit Brooke and I find that the conversation in ques-tion occurred as Fields testified.I do so because it seems to me more reasonablethat Fields,angry at what he considered Allen's unjust demand and insistent uponwhat he regarded as his legal right to work despite that demand,would have in-formed Brooke what it was that Allen had sought and why Fields had maintainedthat he need not comply before 30 days had elapsed,rather than cryptically stat-ing only that he had to reinstate himself in Respondent Union.Moreover,I foundBrooke to be a disturbingly facile witness who hastened to volunteer testimonywhich he apparently believed would prove helpful to the Respondents and who,on one occasion,contradicted his own testimony?Fields, on the other hand, im-pressedme as a forthright witness who was making an honest effort to recounthis recollection of the events about which he was questioned.8Contentions and Concluding FindingsRespondent Union contends that Fields did not return to work for RespondentYellowCab on June 14, 1963,as a new employee because,by reason of his prioremployment,he was entitled to an immediate resumption of health and welfareand pension rights.9The evidence shows, however,that at the time he quit onOctober 22,1962,Fields did not intend to return to work again for RespondentYellow Cab and that at the time he relinquished his employment he lost both hisseniority standing and his right to vacation pay.The fact that,because of his7Whichever version of the conversation is accepted,it is clear that Brooke was in-formed that the demand for holding Fields out of service concerned the question of hisunion membership.8 In this regard,I find myself unable to agree with counsel for the Respondent Unionwho, in his brief,attacks Fields'credibility.I have carefully read and re-read Fields'testimony for the purpose of evaluating it in light of the assertions advanced by the Re-spondent UnionThe end result of this effort has been to reinforce my opinion thatFields was a reliable witness both in specific detail and as a whole6The contract provides that new employees are eligible for health and welfare benefitsafter 6 months'employment "in the local taxicab industry."As to pensions,the agree-ment provides that "any person hired who is new to the local taxicab industry who hasnot been heretofore covered by the Western Conference Teamsters Pension Plan for aperiod of two (2)years immediately preceding the above date of hiring shall not beeligible for Company pension contributions on his behalf until such person shall be em-ployed for one (1)year"Thus,eligibility for these benefits is based upon employmentin "the local taxicab industry"and not upon employment by Respondent Yellow Cab alone. 624DECISIONS OF NATIONAL- LABOR RELATIONS BOARDprior employment,he did not again have to take a safety course or be made familiarwith theemployer's rules and regulations would not alter his status as a new em-ployee.The evidence is clear, and I find, that Fields voluntarily quit his employ-ment on October 22, 1962, that his severance of employment on that date was bothvoluntary and in good faith, and that his status on returning to work on June 14,1963, wasthat of a new employee.Having thus determined Field's status,the basic issue in this case is whether thegrace period provided for in Section 8(a)(3) of the Act, having once been madeavailable to an employee in perfecting his membership in a labor organizationpursuant to the terms of a union-security agreement, may again be invoked by suchemployee who has quit his job and thereafter is rehired or reemployed.'°The position taken by the Respondentsin essenceispredicated on the theory thatFields' obligation to maintain his union membership in good standing, as a conditionof employment, continued after he quit his job on October 22, 1962.A similar situa-tion presented itself inIdarado Mining Company,77 NLRB 392, where the Boardconsidered the lawfulness of the termination of employment of one Miller underthe terms of a maintenance-of-membership contract between the employer and theMine Production Workers.Miller had joined the Mine Production Workers and wasa member in good standing on October 6, 1944. On November 20, 1944, he volun-tarily quit his employment.On November 17, 1945, Miller applied for work and washired by the employer though at a different job than the one he had formerly held.Thereafter, the union demanded that Miller place himself in good standing as acondition of employment and when he failed to do so the employer dischargedhim at the union's request. In holding that the discharge was unlawful, the Boardstated:When Miller severed his employment relationship with the respondent, hisobligation to remain a member in good standing of the Mine Production Workersended at the same time. The obligation was not merely suspended, readyto be imposedat any timein the future that Miller might be again employed bythe respondent.On his reemployment by the respondent, in a new position andas a newemployee, approximately a year after he had voluntarily resignedfrom the respondent's employ, Miller's status was like that of any other newemployee; he was required to remain a member in good standing of the MineProductionWorkers onlyifhe voluntarily rejoined that organization after hisreemployment.The status of Fields in this case is the same as was that of the employee in theIdaradocase.In both instances, the obligation to remain a union member in goodstanding,as a condition of employment,"was not merely suspended"but ended whenthe employee quit his job.iiIn this case, as was true inthe',Idaradocase, the right of the employee to returnand continue to work for his employer is to be determined as though he had neverworked for such an employer on a previous occasion.The governing contract ineach instance is the measure of the employee's responsibility. In theIdaraddcase,the maintenance-of-membership contract in effect permitted the employee to deter-mine whether or not he wished to rejoin the union. In the present case, the union-shop contract required Fields to become a member in good standing in the RespondentUnion "not later than the thirty-first (31st) day following the beginning of employ-ment." 12 In terms of his union membership, apart from the question of his rightto secure and hold a job, Fields' obligation to remain in good standing. absent his-ecuring a withdrawal card, may or may not have continued from the time he quithis employment until the time he returned to work for Respondent Yellow CabBut his obligation to place himself in good standing with Respondent Union in orderto continue working for Respondent Yellow Cab could not be imposed upon himuntil the 31-dav period provided for in the contract then existing had exnired.Therefore. the demand by Respondent Union that Fields, as a suspended member.nay an initiation or reinstatement fee of X85 before 31 days had expired fallowinghis employment by Respondent Yellow Cab on June 14, 1963, as a condition of10 The contract in effect when Fields was first employed by Respondent Yellow Cab in1961 remained in effect until an undisclosed date at the end of June 1963 by agreementof the contracting parties, even though by its terms it expired on June 1, 1963Thus thesame contract, the same employer, the same job, and the same union were involved duringthe period Fields was first employed and at the time of his rehire or reemployment"The fact that Fields was rehired or reemployed in the same job classification ratherthan in a different'work classification, as was true of the employee in theIdaradocase,does not alter the fact that he returned to Respondent Yellow Cab as a new employee12This period has been increased to 45 days in the present contract. YELLOW CAB COMPANY625employment, was illegal 13 and its action, in causing -Respondent Yellow Cab to holdFields out of service on June 25, 1963, violated Section 8(b) (2) of the Act andconstituted restraint and coercion within the meaning of Section 8(b)(1) (A) of theAct.In addition, the conduct of Respondent Yellow Cab, in acceding to the, Re-spondent Union's demand and holding Fields out of service, after Personnel ManagerBrooke had been informed that the demand was based upon the membership, statusof Fields in Respondent Union, constituted- an act of discrimination in violation ofSection 8(a)(3) of the Act and interference, restraint, and coercion in violation ofSection 8 (a)( 1 ) of the Act.--IV.THE, EFFECT OF THE- LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of Respondent Yellow Cab described in section I,above, have a close,-intimate, and substantial relation-to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the'free flow of commerce.-V. THE,'REMEDY'Having found that the Respondents have engaged in certain unfair labor practices,I shall recommend that they cease and desist therefrom and take- certain affirmativeaction designed to effectuate the policies' of.theActi', 'i.' I-.iOn August 5, 1963, Respondent Yellow Cab received a telegram from Respond=ent Union; stating that the latter had no objection to the employment of Fields byRespondent Yellow Cab "pending the outcome of NLRB Case No. 20-CB-1105."On the same day, Brooke called Fields and, told him that he was free to- cometo work.Fields agreed to- return to work but after talking the matter over withhiswife felt, as Fields expressed it, "that there would be too much animositybetween me and the Company and-the Union if I did go back, to work because ofthis deal."Fields therefore did not return to work after his- job had been offeredto him by Brooke on August 5. The evidence thus shows, and the General Coun-13 Respondent Union in its brief contends that' "a union can lawfully provide that amember who fails to comply with the membership withdrawal procedure at the time heceases active employment is not entitled to another 30-day grace period when and if hereturns to work but instead may be ordered to put himself in good standing at once "I do not regard as apposite the *case ofN-L R.B. v International Association of Machinists.Lodge No 113, Guided Missile Lodge 1254 (Convair, a Division of General DynamicsCorp ),241 F 2d 695 (C A. 9), cited by Respondent Union as support for its positionIn theMachinistscase, the contract, which contained a maintenance-of-membership clause,provided that an employee who was separated from the bargaining unit covered by theagreement, at a time when he was a member of the union, would be required to resumepaying union dues immediately upon being reemployed within the unit. In the instantcase, no such contractual provision exists nor does the record show the existence of anyrequirement that, as a' condition of employment, an employee, upon quitting his job inthe bargaining unit,-be required to secure a withdrawal from Respondent Union.More-over, as noted in the Board decision in theMachinistscase(Corvuair; A Division-of Gen-eralDyn'¢mics Corporation,111'NLRB 1055, 1057), the provision in question was notapplied by the union there involved to situations where an employee had quit.Nor canI agree with the contention advanced by Resbondent Union that Fields was lawfully heldout of service on'Juhe-25,1963, because he was delinquent in the payment of his duesfor the 9-month-period from O6tober-1962 tb June 1963Fields had no' statutory or cori-,tractual obligation to pay union dues prior to the time he was hired as anew employeeand the Respondent Union was not justified in causing employment to be withheld fromhim either because he was-arrears ih the payment of such due's or because lie refused topay a reinstatement or other fee based in part upon his failure to, pay such duesSpectorFreight System., Inc,123 NLRB 43 Likewise, I am unable to agree with the view ofRespondent Union that failure to limit-employees to'a single 30-day grace period wouldresult in "chaos in the application of every. union security clause In collective bargainingagreements" because this."would allow. an employee to quit active employment- on theday before his dues must 'be paid and then be rehired on the day, after with the windfallof a second statutory grace period " Suffice it to say that such: 'are, not,the facts in thiscaseThere is no showing that Fields' quitting was other than in good faith or. that itwas designed, to avoid the requirements of the statute or the bargaining agreement.Whensuch a case does arise, one can foresee that neither the contracting parties nor the Boardwill find themselves powerless to adequately deal with it.760-577-65-vol. 148-41,,,..l, 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDsel concedes, that Respondent Yellow Cab made an unconditional offer of reinstate-ment to Fields on August 5, 1963.The General Counsel contends, however, thatRespondent Union's withdrawal of its objection to the reinstatement of Fields wasnot unconditional, that Respondent Union should therefore be required to notifyRespondent Yellow Cab that it is unconditionally withdrawing all objection to thereinstatement of Fields, and that upon receiving such notification Respondent Yel-low Cab should then be required to make an unconditional offer of reinstatement toFields.The General Counsel further contends that backpay from June 25 toAugust 5, 1963, be the joint and several responsibility of both Respondents but thatbackpay after August 5, 1963, be the sole responsibility of Respondent Union, withliability for such backpay to be imposed upon Respondent Yellow Cab only in theevent Respondent Union unconditionally withdraws its objection to the reinstate-ment of Fields and Respondent Yellow Cab thereafter fails to offer such uncondi-tional reinstatement to him.I cannot agree with the contentions thus advanced by the General Counsel.Fieldsdecided not to return to work solely because of his belief that feelings of animositywould exist between himself and the Respondents.Nothing that was done or saidin connection with Respondent Yellow Cab's offer of reinstatement engenderedthis belief and there is no showing that at the time the offer was made or at thetime it was refused, Fields had any knowledge of the contents of Respondent Union'stelegram to Respondent Yellow Cab.As far as Fields was concerned, RespondentYellow Cab offered to reinstate him without qualification.Having declined suchoffer, I do not believe he is now entitled to have it repeated.14Accordingly, it will be recommended that the Respondents jointly and severallymake Fields whole for any loss of pay suffered by reason of the discriminationagainst himby paymentof a sum equalto that which he would normally haveearned as wages from the date of the discrimination on June 25 to August 5, 1963,when he received an unconditional offer of reinstatement which he refused.Back-pay shall be computed on a quarterly basis in accordance with the manner adoptedin F.W. Woolworth Company,90 NLRB 289, with the addition of interest at therate of 6 percent per annum to be computed in the manner described inIsis Plumb-ing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.Respondent Union is, and at all times material to this proceeding has been,a labor organization within the meaning of Section 2(5) of the Act.2.Respondent Yellow Cab is, and at all times material to this proceeding hasbeen, an employer within the meaning of Section 2(2) of the Act.3.By discriminating in regard to the hire and tenure of employment of RichardWilliam Fields, Respondent Yellow Cab has engaged in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed to them in Section 7 of the Act, Respondent Yellow Cab hasengaged in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.By attempting to cause, and by causing, Respondent Yellow Cab to discriminatein regard to the hire and tenure of employment of Richard William Fields in viola-tion of Section 8(a)(3), Respondent Union has engaged in unfair labor practiceswithin themeaning of Section8(b) (2) of the Act.6.By restraining and coercing persons employed by Respondent Yellow Cab inthe exercise of rights guaranteed them in Section 7 of the Act, Respondent Unionhas engaged in unfair labor practices within the meaning of Section 8(b)(1) (A)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, I recommend that Respondent:A. Yellow Cab Company, San Francisco, California, its officers, agents, suc-cessors, and assigns, shall:1* In view of the foregoing finding, I regard It as unnecessary to determine whether, asthe General Counsel contends, Respondent Union's withdrawal of Its objection to the re-instatement of Fields by Respondent Yellow,Cab contained an unlawful condition by mak-ing It contingent upon the,outcome of the present case against Respondent Union. YELLOW CAB COMPANY6274.Cease and desist from:(a)Encouragingmembership in Chauffeurs Union Local 265, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, orin any other labor organization, by discriminatorily holding its employees out ofservice or by discriminating in any othermanner inregard to their hireor tenureof employment or any term or condition of employment, except to the extent per-mitted by Section 8 (a) (3) of the Act.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the rights guaranteed them in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement requiring member-ship in a labororganizationas a condition of employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Preserve and, upon request, make available to the Board or its agents, for ex-amination and copying, all payroll records,socialsecurity payment records, time-cards, personnel records and reports, and-all other records necessary to analyzethe amount of backpay due under the terms of this Recommended Order.(b) Post at its San Francisco division copies of the attached notice 15 marked"Appendix A." 16Copies of said notice, to be furnished by the Regional Directorfor Region 20, shall, after having been duly signed by an authorized representativeof Yellow Cab Company, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Yellow Cab Company to insure that such notices are notaltered, defaced, or covered by any othermaterial.(c)Post at the same places and under the same conditions as set forth in para-graph (b), above,as soon asthey are forwarded by the Regional Director, copiesof the Respondent Union's attached notice marked "Appendix B."(d)Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of receipt of this Recommended Order, what steps have been taken incompliance.17,B.Chauffeurs Union Local 265, International Brotherhood of'Teamsters, Chauf-feurs,Warehousemen and Helpers of America, its officers, agents, representatives,successors, and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause Yellow Cab Company, its officers, agents, suc-cessors, or assigns, to discriminate against RichardWilliam Fields, or any otheremployee, in violation of Section 8(a) (3) of the Act.(b) In any like or related manner restraining or coercing employees of YellowCab Company in the exercise of the rights guaranteed them in Section 7 of the Act,except to the extent that such rights may be affected by an agreement, requiringmembership in a labor organization as a condition of employment, as authorized inSection,8(a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its offices and meeting halls in San Francisco, California, copies ofthe attached notice 18 marked "Appendix B." 19 Copies of said notice, to be furnishedby the Regional Director for Region 20, shall, after being duly signed by an au-thorized representative of the Respondent Union, be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuous15 Since notices are customarily framed in the language of the statute and because oftheir technical nature are often difficult for employees to understand,I am recommendingthat the notice in this case embody the simplified form which appears in the appendix.19 in the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "as recommendedby a Trial Exam-iner of" in the notice. In the further event that the Board's Orderis enforced by a de-cree of a United States Court of Appeals, the words "a Decree of the United States Courtof Appeals, Enforcing an Order of" shallbe substituted for the words "a Decision andOrder'I17 In the event this Recommended Order is adopted by the Board,this provision shall bemodified to read: "Notify the saidRegionalDirector,inwriting,within 10 days fromthe date of this Order, what stepshave'been taken in compliance."19 See footnote 15,supra.19 See footnote 16,supra. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces, including all places where notices to members are customarily postedRea-sonable steps shall be taken to insure that said notices are not altered,defaced, orcovered by any other material(b) Furnish to the Regional Director for Region 20 signed copies of theattached noticemaiked"Appi,ndix B" for posting by Respondent Yellow CabCompany(c)Notify the Regional Director for Region 20, in writing,within 20 days from thedate of this Recommended Order, what steps have been taken in compliance 20C Respondents,Yellow Cab Company and Chauffeurs Union Local 265, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, shalljointly and severally, in the manner set forth in the section of thisDecision entitled"The Remedy,"make whole Richard William Fields for any lossof pay suffered because of the discrimination against himIt is finally recommended that, unless on or before 20 days from the date ofreceipt of this Decision the Respondents notify the Regional Director,in writing, thatthey will comply with the foregoing Recommended Order, the National Labor Rela-tions Board issue an order requiring the noncomplying Respondent or Respondents totake action aforesaid20 Seefootnote 17, supraAPPENDIX ANOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardand in order to effectuate the policies of the National Labor Relations Act, asamended,we hereby notify our employees thatWE WILL NOT encourage membeiship in Chauffeurs Union Local 265, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,or in any other labor organization of our employees,by holding out ofservice Richard William Fields,or any other employee, because he has failedto pay union initiation fees or dues before the period of time within whichan employee,after he has been hired, is required to pay such fees or dues, asprovided for in our contract with the UnionWE WILL NOT interfere with the exercise by Richard William Fields, or anyother employee,of the rights guaranteed employees in the National LaborRelations ActWE WILL give Richard William Fields whatever backpay he has lostYELLOW CAB COMPANY,EmployerDated-------------------By-------------------------------------------(Ftepresentative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office,830 MarketStreet, Room 703, San Francisco,California,Telephone No 556-6721,if they haveany question concerning this notice or compliance with its provisionsAPPENDIX BNOTICE TO ALL MEMBERS OF CHAUFFEURS UNION LOCAL No 265, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA AND TO ALL EMPLOYEES OF YELLOW CAB COMPANYAs recommendedby a Trial Examiner of the National Labor Relations Boardand in order to effectuate the policies of the National Labor Relations Act, asamended, we hereby notify you thatWE WILL NOT attempt to cause Yellow Cab Company,or any other employer,to discriminate against Richard William Fields,or any other employee, by re-quiring payment of initiation fees or dues before the period of time within whichan employee,after he has been hired, is required to pay such fees or dues, asprovided for in our contract With Yellow Cab Company OIL, CHEMICAL AND ATOMIC WORKERS INT'L UNION629WE WILL NOT restrain or coerce Richard William Fields, or any other em-ployeeof Yellow Cab Company,in exercising the rights guaranteed employeesin the National Labor Relations Act.WE WILL give Richard William Fields whatever backpay he has lost.CHAUFFEURS UNION LOCAL 265 INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 830 MarketStreet, Room 703, San Francisco,California, Telephone No. 556-6721,if they haveany question concerning this notice,or compliance with its provisions.Oil, Chemical and Atomic Workers International Union, AFL-CIO and its Local 8-718andUnited Nuclear Corporation, FuelsDivision.Case No. 1-CB-877.August 28, 1964DECISION AND ORDEROn May 15, 1964, Trial Examiner A. Norman Somers issued hisDecision in the above-entitled proceeding, finding that Respondentshad engaged in and were engaging in certain unfair labor practicesviolative of Section 8(b) (1) (A) and 8(b) (2) of the Act and recom-mending that they cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Decision.Thereafter the Gen-eralCounsel, Respondents, and Charging Party filed exceptions to theTrial Examiner's Decision and supporting 'briefs. In addition, Re-spondents filed a reply brief to the exceptions of the Charging Party.Pursuant to the provisions of Section 3 ('b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andJenkins].The Board has reviewed the rulings of the Trial Examinermade atthe hearing and finds no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner with certain additions.'The record discloses that on Tuesday, February 12, 1963,2 the Com-pany and Respondents executed a collective-bargaining agreement1 Both the Charging Party and the General Counsel except to the TrialExaminer's fail-ure to find that Respondents'filing of a grievance with respect to Its dispute with theCompany was violative of the Act.Under the circumstances of this case,we find it un-necessary to pass upon this issue.2 All dates refer to 1963 unless otherwise indicated.148 NLRB No. 72.